DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “is disclosed” (see line 1) should not be present therein; and
The abstract should be limited to 150 words or less.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
In Figure 11, there are two reference characters 116 directed towards two different elements.  It appears the reference character 116 directed to the annular ring member should be 106 (see paragraph 0049, line 1).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0001 should be updated to indicate Application No. 16/654,192 is now U.S. Patent No. 11,247,837; and
In paragraph 0070, line 13, both occurrences of  “132b” should be “132a”.  
Appropriate correction is required.

Claim Objections
Claims 14 and 22 are objected to because of the following informalities:  
On line 12, “container” should be “outer container” to clarify this “container” is referring to the “outer container” defined on line 3. 
In regard to claim 22, similarly, on line 3, “container” should be “outer container”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 22, an antecedent basis for “the outer wall” (see line 2) and “the membrane” (see line 3) has not been defined.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2 and 4-13 of prior U.S. Patent No. 11,247,837. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,247,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the only different in scope of pending claim 3 and patented claim 3 is pending claim 3 requires only one rib extending from the inner surface of the ring while patented claim 3 requires a plurality of ribs extending from the inner surface the ring.  It is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the inner surface of the ring can include either a single rib or a plurality of ribs which engage the container, depending on the needs of the user, without effecting the overall operation of the device, especially since it has been held the omission of an element and its function (in this case, the omission of a rib) in a combination where the remaining elements perform the same functions as before requires only routine skill in the art..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 19, 21, 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk, III et al. (U.S. Patent 8,794,858, hereinafter Kirk, as cited in the parent application).
In regard to claim 14, Kirk discloses a dispenser actuator assembly for actuating a dispenser in the form of an ampoule assembly 32, 34 having a rupturable ampoule 34 containing flowable material, the ampoule contained within an outer container 32 (see Figure 11c and column 9, lines 31-34 and 43-44), the outer container having a first open end and a second closed end (the second closed end being positioned against the ends 38 of the ribs 37, see Figure 11C), the ampoule assembly having an applicator (not numbered, see Figure 11C) positioned in the first open end, the dispenser actuating assembly comprising:
a base member 6 (see Figure 1B) having an opening (at 10, see Figure 1B) configured to mount on the outer container 32; and
a fracturing mechanism operably connected to the base member 6, the fracturing mechanism having first and second extending members 14 operably connected to the base member 6 in opposed relation to define a first neutral position, each extending member 14 having a projection 22 positioned proximate the outer container when the base member is configured to be mounted on the outer container 32, wherein in response to deflection of the extending members towards one another to an actuating position, the projections are configured to deflect the outer container to crush the ampoule wherein the flowable material is dispensed from the ampoule assembly.
Although the Kirk reference does not disclose the ampoule 34 is a glass ampoule, attention is directed to column 1, lines 42-43 of the Kirk reference, wherein it is disclosed that such ampoules are most often made of glass or other breakable rigid material.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the ampoule 34 can be a glass ampoule as such ampoules are commonly formed from glass to create an ampoule that is rigid and breakable.
In regard to claim 15, the base member 6 is an annular ring dimensioned to be configured to fit circumjacently around the outer container 32 in an interference fit (see Figure 11C and column 8, lines 3-6).
In regard to claim 16, the annular ring 6 defines an inner surface having a rib 37 extending therefrom wherein the rib engages the outer container (at the end 38 thereof) when the base member is mounted on the container.
In regard to claim 19, the projections 22 depend from an underside of the extending members 14.
In regard to claim 21the extending members have a first segment 30 (see Figure 1) and a second segment (extending from the first segment) wherein the first segments project from the base member 6.
In regard to claim 22, the second segment has a rib 16 depending therefrom wherein the rib is configured to deflect the outer wall of the outer container to force the flowable material from the device.
In regard to claim 24, the extending members 14 project from the base member 6.
In regard to claim 25, the extending members have a raised ridge 26 thereon.
In regard to claim 26, as discussed above, Kirk discloses a dispenser and actuator assembly comprising:
an ampoule assembly 32, 34 comprising:
            a rupturable ampoule 34 containing a flowable material,
           an outer container 32 having a first open end and a second closed end, “the outer container 32 receiving the ampoule through the first open end” (It is noted the limitation “the outer container receiving the ampoule through the first open end” is a product by process limitation which does not impart any structural limitation to the claim; further, viewing Figure 11C, upon removal of the applicator, the open end of the outer container is capable of receiving the ampoule 34 therethrough.)
           an applicator positioned in the first open end;
           an actuator assembly comprising:
            a base member 6 having an opening; and 
            a fracturing mechanism having first end second extending members 14 operatively connected to the base in opposed relation to define a first neutral position, each extending member 14 having a projection 22,
            wherein the actuator assembly is connected to the ampoule assembly wherein the base member is mounted on the outer container wherein the projections 22 are positioned proximate the outer container, wherein in response to deflection of the extending members toward each other to an actuating position, the projections deflect the outer container to crush the ampoule wherein the flowable material is dispensed from the ampoule assembly.
            Although the Kirk reference does not disclose the ampoule 34 is glass, as discussed above in detail, the ampoule can obviously be made from glass.  
In regard to claim 27, as discussed above, the Kirk reference discloses a dispenser actuator assembly comprised of an ampoule assembly having an ampoule 34, an outer container 32 and an applicator, a base member 6 configured to mount on the outer container and an actuator assembly having actuator arms 14 with protrusions 22 thereon wherein the arms are pivotally connected to the base member and structured and operable as claimed.

Allowable Subject Matter
Claims 17, 18, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 11,247,837 (parent Application No. 16/654,192) is cited for disclosing a complete listing of the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
10/25/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754